Title: To Alexander Hamilton from Thomas Lowrey, 14 October 1791
From: Lowrey, Thomas
To: Hamilton, Alexander



Alexandria in New Jersey October 14th. 1791.
Sir!

Agreeably to my promise when I last had the pleasure of seeing you, I am to inform you of the prices of the sundry articles of Provisions, Fuel, Labour &c. in the upper part of Hunterdon County & of Sussex County within this State, from twenty to forty Miles above Trenton in the Neighborhood of the Delaware and Raritan Rivers, & shall proceed in such order as appears to me regular Vizt.



Wheat Flour
15/.
⅌
Cwt.


Rye   ditto
10/.

do.


India Corn.
3/.
⅌
Bushl.


Buckwheat
2/.

do.


Pork
3d.
@
3½ ⅌ lit


Beef
2d.
@
2½ do.


Mutton
2½
@
3.   do.


Veal
2.
@
2½ do.


Butter
7
@
8.   do.


Potatoes
1/6
@
2/. ⅌ Bushl.


Turnips
9
@
10d. do.


Poultry of all kinds very plenty & low Priced.


The above quoted prices have been nearly the Average for these many years past, but there are instances of some of the articles rising at certain periods, and some other periods lower than the above quoted prices, particularly wheat flour.
The article of Fuel, as Wood, is at present in the above described limits, abundant, and may be purchased standing at the rate of one shilling per Cord, & if delivered at any place of Landing may be had at the rate of, from seven shillings and six pence to Ten shillings ⅌ Cord, for I should suppose one hundred years to come, as there are vast quantities of Wood on the Hills adjoining the Delaware for one hundred Miles up, which with ease may be collected & rafted down on the Water. I would further observe the article of Coal as in my opinion worthy of a degree of consideration for a future resource as to fuel, and shall here take the liberty to mention that the Mountains on the Susquhannah in the Neighborhood of Wyoming and up the Lakawanick (which is not far distant from the Delaware, and on the same Direction of Mountains which Cross the Delaware) contain in their Bowels, quantities of Coal, of the Kindly or blazing kind almost inexhaustable. They are found so near the surface as to require very little trouble or expence in mining, & answer effectually every purpose for which coal is usually employed except tempering Scythes &c. and this can be easily remidied by a small addition of Charcoal. From this circumstance as the distance is not very considerable the conjecture is a natural one and far from being improbable that the mountains on the Delaware are also impregnated with this valuable and useful material. To this opinion I am not led merely by conjecture, for in the periodical Floods which we have in the Delaware it has been frequently observed that stumps of Trees which were brought down by the Torrent had small quantities of Stone Coal adhearing to their roots. This then puts it past a conjecture that the Coal exists on the Delaware, and the period I hope is not far distant when the Discovery of its local situation will be made, so as to be a principal aid in the Establishment of Manufactories in this part of the Country.
As to the hire of Labour, I shall also give you as exact an account as I am able. The Labour of an able bodied Man may be obtained for, from fifteen to eighteen Pounds per annum if found in provisions and Lodgings, if found by himself, the Labour may be obtained at, from twenty five to twenty eight Pounds per annum. The Labour of a Woman as above from seven to eight Pounds, if found, if on the contrary the same allowance for finding themselves as above. Those prices for Labour it is to be considered is to be applied to prime hands, and the proportion may be easily calculated as to inferiors & youths of both sexes, according to the weight of the Labour.
With respect to the transportation of produce down the Delaware, as far as to where the tide meets the Current, or Trenton Landing, is by Boats commonly called Durham Boats, which carry with great safety, from Ten to Twenty Tons burthen down, & will bring from four to eight Tons up. The cause of the difference of burthen in these Boats, is calculated for the purpose of keeping one or both of them employed as the Water Suits. The smaller description are altogether employed when the River is so low as not to admit the large ones to carry a load, but there is a probability of the Navigation of the River being much improved, by the obstructions being removed, which were in several of the falls in the River. This work has been carried into effectual execution in some places last Summer, & it is Thought will be generally so in the event. When this improvment is effected it will admit of Boats of much greater Burthen & will consequently reduce the price of freights. Thes Boats for the most part go down to Philadelphia with almost all the Produce raised in the Country. The average time of these Boats in making their trips is four to five days going and coming. The freight of the large boat for one trip is from seven to eight Pounds and the small one in proportion as the former takes five hands to work it, the latter but three.
The soil of the Country is extensively luxuriant. The Hills covered with wood, the Vallies fine arable Land, & largely proportioned with Meadow Ground. The healthy situation of this part of the Country is so well known as not to need any explanation on that head.
The situation of Musconectcong River which empties into the Delaware, is not more than 45 Miles from the City of Philadelphia by land, & seventy Miles by Water. Its being so remote from the Cities of Philadelphia & New York, will ever prevent the rise of Provisions and Fuel. The most eligible Stream for heavy Works, or Works of any kind within my knowledge in this State, is the above-mentioned Musconectcong, where materials for erecting Buildings of every kind are in abundance & Cheap. Vizt. Square Timber, Boards, Shingles, Slate, Stone, Stone lime &c &c. Boards of inch & quarter Thick from 50/. to 60/. ⅌ M feet. Shingles from 50/ to 60/. ⅌ M, first quality. Stone easily to quarry and at hand, good Stone Lime delivered at seven pence ⅌ Bushl. Sand also at hand. There is a Mountain sixteen Miles up the River from this situation, which will produce any quantity of Slate.
I hope to be in Philadelphia in the course of the ensuing Week when I intend to do myself the pleasure of waiting on you in Person. In the interim I beg leave respectfully to submit the foregoing & remain,   sir   Your very obedt. & humble Servant

Thomas Lowrey
Alexander Hamilton Esqr:Secretary of the Treasury
